UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted October 24, 2005*
                             Decided October 25, 2005

                                       Before


                  Hon. FRANK H. EASTERBROOK, Circuit Judge

                 Hon. KENNETH F. RIPPLE, Circuit Judge

                 Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 04-3674

BARBARA J. TIEMANN,                        Appeal from the United States District
    Plaintiff-Appellant,                   Court for the Southern District of Illinois

      v.                                   No. 03-299

JO ANNE B. BARNHART,                       Gerald B. Cohn,
Commissioner of Social Security,           Magistrate Judge.
     Defendant-Appellee.

                                     ORDER

       Barbara Tiemann, a former clerical worker, applied for disability benefits.
The Social Security Administration denied her application, and an Administrative
Law Judge concluded that she was not disabled because she could still perform her
past office work. A magistrate judge, presiding with the parties’ consent, upheld
the ALJ’s determination. We affirm.




      *
          On July 1, 2005, we granted Tiemann’s motion to waive oral argument.
This appeal is submitted on the briefs and the record. See Fed. R. App. P. 34(f); Cir.
R. 34(e).
No. 04-3674                                                                   Page 2

       Before her alleged disability, Tiemann held several office jobs in which she
entered data, prepared reports, stood or walked about two hours, sat about six, and
frequently typed, wrote, and handled small objects. She maintains, however, that
she had to stop working full-time in May 1999 (when she was 59) owing to
degenerative joint disease, obesity, and eye problems, among other things. These
conditions, she contends, prevented her from bending and stooping and made it
difficult for her to see, sit, stand, walk, and lift.

      Applying the familiar five-step analysis, 20 C.F.R. §§ 404.1520, 416.920;
Barnhart v. Thomas, 540 U.S. 20, 24–25 (2003), the ALJ first determined that
Tiemann was not engaged in substantial gainful activity. Second, after considering
medical evidence from treating physicians and examining and consulting doctors for
the agency, the ALJ found that Tiemann had multiple severe impairments,
including her degenerative joint disease, obesity, and corneal dystrophy.
Nevertheless, he wrote that her other health problems—including depression, a
breathing problem, coronary artery disease, hypertension, low thyroid condition,
and borderline diabetes—were not severe because they did not more than
minimally affect her ability to work. Third, the ALJ found that none of Tiemann’s
impairments met or equaled a listed impairment in Appendix 1, Subpart P,
Regulation No. 4.

       The ALJ stopped his analysis at step four, finding that Tiemann retained the
residual functional capacity to perform her past office work. Citing agency
physicians’ opinions, test records and other medical evidence, her daily activities,
and her treatment history, the ALJ made an adverse credibility determination:
although she had pain, he explained, she was exaggerating its severity. Based on
the evidence, he also concluded that she could still sit for at least six hours and
stand and walk for two, and though she had limitations on her ability to lift, climb,
and perceive depth, none prevented her from doing her past work. He rejected
contrary opinions of two of Tiemann’s treating physicians because they were not
well-supported by medically acceptable techniques and conflicted with examination
records and laboratory tests.

       On appeal Tiemann argues principally that the ALJ erred at step two by
deciding that her depression was not severe without the guidance of any medical
professional’s opinion to support his finding. Yet her argument misconstrues the
record. The ALJ did rely on the opinion of an examining state psychologist,
Dr. Rudolph. As the ALJ explained, Dr. Rudolph examined Tiemann but identified
no limitations on activities of daily living, social function, concentration,
persistence, or pace, and noted no episodes of decompensation—the factors that the
regulations require an ALJ to consider while evaluating the severity of a mental
impairment, see 20 C.F.R. § 404.1520a.
No. 04-3674                                                                   Page 3

       Additionally, Tiemann maintains that the ALJ’s conclusion that her
depression was not severe contradicts opinions of agency professionals and her
treating physician. But this argument again misstates the record. The opinions
she cites do not identify any limitations due to depression that significantly affect
her ability to do basic work activities, and thus do not contradict the ALJ’s finding
that her depression is not severe within the meaning of the Act. See 20 C.F.R.
§ 404.1521; Bowen v. Yuckert, 482 U.S. 137, 146 (1987); Nelson v. Apfel, 210 F.3d
799, 802–03 (7th Cir. 2000). Indeed, only one of the opinions that Tiemann cites—a
standard form evaluation filled out by agency psychiatrist Dr. McGreevy—pinpoints
any limitations resulting from depression, and its characterization of those
limitations as at most “seldom” and “slight” actually support a finding that the
depression was not severe, see Nelson, 210 F.3d at 802.

      Next, Tiemann argues generally that the ALJ erred by failing to consider her
many impairments in the aggregate when deciding that she was not disabled. As
Tiemann suggests, an ALJ needs to consider all of the claimant’s impairments
together, including impairments that are not severe taken by themselves. Barrett
v. Barnhart, 355 F.3d 1065, 1068 (7th Cir. 2004); Golembiewski v. Barnhart, 322
F.3d 912, 918 (7th Cir. 2003) (per curiam); 20 C.F.R. § 404.1523. Although the
ALJ’s decision may have benefitted by a more explicit statement that he was
considering her impairments in combination, he thoroughly accounted for her
impairments and adequately explained why he concluded that she was not disabled,
see Diaz v. Chater, 55 F.3d 300, 308 (7th Cir. 1995). That conclusion was supported
by substantial evidence.

       Additionally, Tiemann argues that the ALJ erred by not according controlling
weight to the opinion of her treating physician, Dr. Wade. Here, she refers to a note
by Dr. Wade that Tiemann’s degenerative joint disease prevented her from sitting
or standing for more than one hour at a time or working for more than four hours a
day. The ALJ, however, recognized that an applicant is not disabled just because
her treating doctor says so. Dixon v. Massanari, 270 F.3d 1171, 1177 (7th Cir.
2001). Treating doctors’ views control only when “well-supported by medically
acceptable clinical and laboratory diagnostic techniques and . . . not inconsistent
with the other substantial evidence.” 20 C.F.R. § 404.1527(d)(2); Black & Decker
Disability Plan v. Nord, 538 U.S. 822, 825 (2003); White v. Barnhart, 415 F.3d 654,
658 (7th Cir. 2005). Dr. Wade did not support his opinion with references to any
medical evidence, and the ALJ explained that laboratory tests in the record did not
reveal abnormalities likely to cause limitations as extreme as those Wade
identified.

        Finally, Tiemann argues that the ALJ’s adverse credibility
determination—that she was exaggerating her pain—was in error because he based
it solely on her “minimal daily activities.” According to the ALJ, however, in
addition to her daily activities, objective medical evidence including examination
No. 04-3674                                                                     Page 4

results, x-rays, and MRIs, suggested that Tiemann was exaggerating her pain, as
did her choice not to see a doctor for several months.

       When evaluating an applicant’s allegations of pain, the ALJ must consider
various factors including daily activities; the duration, location, and frequency of
pain; aggravating factors; medication; and other treatments. Schmidt v. Barnhart,
395 F.3d 737, 746-47 (7th Cir. 2005); Clifford v. Apfel, 227 F.3d 863, 871-72 (7th Cir.
2000); 20 C.F.R. § 404.1529(c)(3); SSR 96-7p. The ALJ may also consider objective
medical evidence and an applicant’s choice to stop seeking treatment. Sienkiewicz
v. Barnhart, 409 F.3d 798, 804 (7th Cir. 2005); Schmidt, 395 F.3d at 747; Powers v.
Apfel, 207 F.3d 431, 435-36 (7th Cir. 2000). These were the factors that the ALJ
appropriately considered here; since his credibility determination was not patently
wrong, we will not reverse it. See Schmidt, 395 F.3d at 747.

       In short, the ALJ’s decision is legally correct and supported by substantial
evidence. See 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389 (1971); Steele
v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002). Therefore, the judgment of the
district court is AFFIRMED.